Conviction is for possessing intoxicating liquor for the purpose of sale, punishment being assessed at two years and six months confinement in the penitentiary.
No bills of exception are found in the record. The only question for review is the sufficiency of the evidence. Appellant, an unmarried man thirty-three years old, lived with his father and mother. Peace officers armed with a warrant made a search of the residence and found therein a quantity of intoxicating liquor. When the officers reached the house they found the back and front doors fastened, the screen to the front door being latched. When the officers knocked upon the front door appellant came and opened it. The officers told him they had a warrant to search the house. Thereupon, appellant called to his mother and said, "Mother, *Page 145 
a search warrant." This was repeated by appellant twice. The mother hurried into the back part of the house and the officers heard the breaking of jars and glass. When told to unlatch the screen door appellant said there was plenty of time. One of the officers broke the wire on the screen door and upon entering they found in a little room into which appellant's mother had gone, whisky and broken glass in a tub. They got about two gallons of corn whisky and some thirty-nine empty one-half gallon jars that apparently had contained whisky. They also found a five-gallon jug that had a little whisky in it, and found some fifty empty pint bottles. At the time the officers were making the search appellant said the whisky was his and that nobody had anything to do with it. Appellant did not testify. Through his mother he interposed the defense that the whisky was not there for the purpose of being sold, but for medicinal purposes for appellant's father, who was ill. The mother explained her action in breaking the containers and attempting to destroy the whisky by saying she thought the officers would take away and drink up her husband's medicine.
The evidence appears to be amply sufficient and the judgment is affirmed.
Affirmed.